Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment Acknowledgement
Acknowledgement is made of the response submitted by the applicant on July 27, 2022, including an election, and amendments to the drawings and claim.
DETAILED ACTION
1.  Election Acknowledgement
Acknowledgement is made of the response submitted by the applicant on July 27, 2022.  
Applicant has elected to prosecute the design of Group II (Reproductions 2.1 – 4.7).  Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.01(a)).
Groups I (Reproductions 1.1 – 1.7) and III (Reproductions 5.1 – 7.2) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design, and without the right to petition such Groups, as well as the corresponding figure descriptions, have been cancelled.
2.  Foreign Priority Acknowledgement: No Certified Copy Submitted
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Europe on 07/10/2020.  
It is noted, however, that applicant has not filed a certified copy of the European application as required by 35 U.S.C. 119(b). 
For proper submission of a certified copy, Applicant is advised of the following:
A copy of the certificate of registration is not acceptable as a certified copy.
A certified copy of a foreign patent application pursuant to 35 U.S.C. 119 may not be filed using EFS (See Legal Framework for EFS-WEB (06APRIL11)); MPEP 502.05(I)(B)(2)).
Applicant may submit a paper certified copy of the foreign application; OR, if the foreign priority is with a participating office, Applicant may request retrieval of the certified document via the WIPO DAS Electronic Priority Document Exchange (PDX) program (Further information available at: https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx).
In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.
2.  Specification Objection
	With the election of the Group II drawing views, the “Design No./Product(s):” area of the specification is now inaccurate. For consistency, clarity and accuracy, the descriptions Design numbers 1 and 5 – 7 must be deleted and the specification amended to read:
-- Design No./Products(s):
2. Control Valve
3.  Control Valve
4. Control Valve --
3.  Figure Description Objection
With the election of the Group II drawing views, the descriptions of the non-elected figures must be removed from the specification. 
Applicant is advised that for compliance with the Hague requirements, the numbering of the remaining elected figures must remain as originally filed, consisting only of two separate figures separated by a dot and NOT renumbered. (e.g., 2.1, 2.2, 2.3, etc.)(See 37 Hague Rule 9, Administrative Instructions Section 405(a); CFR 1.1026; MPEP 2909.02). 


REJECTION(S)
4.  Rejection under 35 U.S.C. 112(a) and (b)
	The claim is rejected under 35 U.S.C. 112(a) and (b), as the claimed invention is not described in such full, clear, concise and exact terms to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  
	The claim is indefinite and nonenabling because the disclosure is unclear, as the exact shape and appearance of the design cannot be determined due to the reasons set forth below:
A)	Features seen inside center body opening:
The interior surface and features therein seen on the front and rear surfaces within the center body opening in Reproductions 2.1, 2.2, 3.1 and 3.3 are indefinite and non-enabled as their exact depth and contours cannot be fully understood. It is unclear whether these surfaces are on a different plane than the surface surrounding them (see Annotated Drawing Letter A1).  
The interior elements seen on the front and rear surfaces within the upper portion of the center body opening in Reproductions 4.1 and 4.4 are indefinite and non-enabled as their exact appearance and contours cannot be fully understood. As these features are not visible from any other views, their exact shape and contour are unclear (see Annotated Drawing Letter A2).
The exact depth and contours of the noted surfaces and features are open to multiple interpretations and cannot be fully understood without resorting to conjecture.  Applicant is advised that the clarification of these plane change would likely constitute new matter. 

    PNG
    media_image1.png
    676
    1220
    media_image1.png
    Greyscale

B)	Features seen inside openings on lower body:
The interior concentric circle(s) and structure lines seen inside the circular openings on the sidewall of the left and right lower body portions ((4) circles on each side in Emb. 2; (8) circles on each side in Embs. 3 and 4)) in all embodiments of the claimed design are indefinite and non-enabled. The outermost circles of these openings are understood from other corresponding views in each embodiment, however, various depth and contour changes are implied by the interior structure seen in Reproductions 2.3, 2.6, 3.2, 3.5, 4.2 and 4.5 whose exact depth and appearance/contour of these features cannot be fully understood (see Annotated Drawing Letter B1).  
There are features/structure lines seen behind and between surfaces of the claimed design in Reproductions 2.6, 3.2, 6.5 & 4.5 assert features whose exact depth and appearance cannot be fully understood (see Annotated Drawing Letter B2).  
None of the views included in the disclosure provide an understanding as to the exact shape, appearance and contours of the above noted interior structure. As these features could be in various locations/have various contours, they are thus open to multiple interpretations. Applicant is advised that the clarification of the depth and contours of theses surfaces would likely constitute new matter. 

    PNG
    media_image2.png
    767
    1223
    media_image2.png
    Greyscale

C)	Features seen inside connectors/structure from bottom:
The interior concentric circle(s) and structure lines seen inside the circular openings on the bottom of the connector features in Reproductions 2.4 and 3.4 are indefinite and non-enabled. The various depth and contour changes are implied by the visible interior structure cannot be fully understood (see Annotated Drawing Letter C1).
The various structure lines seen inside the bottom circular openings of the protruding structure in Reproduction 4.6 assert features whose exact depth and shape cannot be fully understood (see Annotated Drawing Letter C2).  
None of the other views included in the disclosure provide an understanding as to the exact location and appearance of the noted interior structure, and thus, it cannot be fully understood without resorting to conjecture.   

    PNG
    media_image3.png
    615
    768
    media_image3.png
    Greyscale


In order to overcome the rejection under 35 U.S.C. 112(a) and (b), it is suggested that Applicant:
Disclaim the noted surfaces and features of the various drawing views which are considered indefinite and nonenabling by converting them to broken lines. A statement will also need to be inserted into the specification noting that the broken lines shown in the drawings represent unclaimed portions of the Control Valve and form no part of the claimed design. 
It is suggested that Applicant submit large, clear drawings which show the details of the design clearly and accurately without the addition of new matter (35 U.S.C. 132, 37 CFR 1.121).  Applicant is reminded that if the surface shape is not evident from the disclosure as filed, the addition of surface shading or additional views after filing may constitute new matter (37 CFR 1.152(II)).
Applicant is advised that in accordance with Hague Administrative Instruction Section 403, matter excluded from the claim may be indicated:
	(a)(i) in the description referred to in Rule 7(5)(a) and/or;
	(a)(ii) by means of dotted/broken lines, or coloring.
	Per MPEP 2920.05(c), for clarity of the disclosure, Applicant is encouraged not to simply rely on a description to indicate matter shown in a reproduction for which protection is not sought, but rather to also identify the matter for which protection is not sought through the use of broken or dotted lines or coloring.
5.  Replacement Drawing Sheets
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
 	When preparing new drawings in compliance with the requirement therefor, care must be exercised to avoid introduction of anything which could be construed to be new matter prohibited by 35 U.S.C. 132 and 37 CFR 1.121.
6.  Reply Reminder
Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant.  If the applicant is a juristic entity, the reply must be signed by a patent practitioner.  See 37 CFR 1.33(b).
7.  Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO.  Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.
Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   
The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Keli.Hill@USPTO.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
8.  When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:
The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
9.  Conclusion
The claimed design is patentable over the references cited. However, a final determination of patentability will be made upon resolution of the above rejection.
The claim stands rejected under 35 U.S.C. 112(a) and (b).
10.  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELI L. HILL whose telephone number is (571)272-4375.  The examiner can normally be reached on M-Th: 6a-4p. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manny Matharu can be reached on 571.272.8601.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
General questions regarding patent examining policy, assistance with filling out forms, or general information concerning rules, procedures and fees, should be directed to the Inventors Assistance Center (IAC).  The IAC is staffed by former Supervisory Patent Examiners and experienced Primary Examiners who answer general questions concerning patent examining policy and procedure.  Assistance is available at the IAC Monday – Friday, 8:30am - 5:00pm (EST) at (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/KELI L HILL/Primary Examiner, Art Unit 2922